            IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF GEORGIA
                      ATLANTA DIVISION


 Whitley Rachelle Wilkins,

                       Plaintiff,
                                      Case No. 1:20-cv-54-MLB
 v.

 Wal-Mart Stores East, LP,

                       Defendant.

 ________________________________/

                         OPINION & ORDER

      Plaintiff Whitley Rachelle Wilkins sued Defendant Wal-Mart

Stores East, LP, alleging a variety of claims after she was stopped at one

of its stores on suspicion of shoplifting. (Dkt. 1-1 at 4–21.) Defendant

moves for summary judgment on all of Plaintiff’s claims. (Dkt. 42.) The

Court grants in part and denies in part, dismissing all Plaintiff’s claims

except her claims for assault and slander to other customers.

I.    Background

      A.    The Court’s Use of Proposed Facts and Responses

      The Court draws the facts largely from the parties’ submissions. In

support of its motion for summary judgment, Defendant filed a statement
of material facts (Dkt. 42-7).       See LR 56.1(B)(1), NDGa.         Plaintiff

responded to Defendant’s statement of material facts (Dkt. 46-2).1 See

LR 56.1(B)(2)(a). Plaintiff also filed a separate statement of facts that

she contends are material and present genuine issues for trial (Dkt. 46-3).

See LR 56.1(B)(2)(b). Defendant responded to Plaintiff’s facts (Dkt. 53),

as permitted by LR 56.1(B)(3).        Defendant also replied to Plaintiff’s

response to its statement of facts (Dkt. 54), as permitted by this Court’s

Standing Order (Dkt. 4 ¶ r(2)).

      The Court uses the parties’ proposed facts and responses as follows.

When a party does not dispute the other’s fact, the Court accepts it for

purposes of summary judgment and cites the proposed fact and

corresponding response. When one side admits a proposed fact in part,


1 In many instances, Plaintiff’s responses violate the Local Rules, which
require that she submit “concise, nonargumentative responses”
corresponding to each of Defendant’s numbered undisputed material
facts.    LR 56.1(B)(2)(a)(1).        Many of Plaintiff’s responses are
argumentative and do not dispute the evidence Defendant cited to
support its particular fact. (See, e.g., Dkt. 46-2 ¶¶ 7, 10–11, 13, 17–19,
21–22, 25, 27, 33, 35.) As explained by this Court, “a response to a
statement of undisputed material facts is not an opportunity to write
another brief. If the fact stated is true, admit it. If the fact is legitimately
disputed, then say why, cite the evidence that supports the denial, and
stop.” Furr v. Polk Sch. Dist., No. 4:14-CV-0082, 2015 WL 12591010, at
*1 n.2 (N.D. Ga. June 5, 2015) (internal quotation marks and citation
omitted), adopted by 2015 WL 12591009 (N.D. Ga. July 28, 2015).

                                       2
the Court includes the undisputed part. When one side denies the other’s

proposed fact in whole or in part, the Court reviews the record and

determines whether a fact dispute exists. If the denial is without merit,

the Court deems the fact admitted so long as the record citation supports

it. If a fact is immaterial, it is excluded.2 If a fact is stated as an issue or

legal conclusion, it is excluded. See LR 56.1(B)(1)(c). Where appropriate,

the Court modifies one party’s fact per the other’s response when the

latter better reflects the record. Finally, as needed, the Court draws some

facts directly from the record. See Fed. R. Civ. P. 56(c)(3) (“The court

need consider only the cited materials, but it may consider other

materials in the record.”).

      As a preliminary matter, the Court resolves some broad objections.

Defendant broadly objects to Plaintiff’s statement of facts as not in

compliance with the Local Rules because it is an alternative statement of




2 Some proposed facts the Court declines to exclude on materiality
grounds are not “material” as that term is generally employed in the
summary judgment context. See Anderson v. Liberty Lobby, Inc., 477
U.S. 242, 248 (1986) (identifying material facts as those that “might
affect the outcome of the suit under the governing law”). Some are
included for background purposes or to generate context for the Court’s
analysis. Which facts ultimately prove material should be apparent from
the analysis.

                                       3
facts, rather than a statement of additional facts. (Dkt. 53 at 1–2.) The

Court agrees.    The Local Rules permit a respondent to submit “[a]

statement of additional facts which the respondent contends are material

and present a genuine issue for trial.” LR 56.1(B)(2)(b) (emphasis added).

Instead of filing a statement containing additional facts, Plaintiff

essentially filed an alternative statement of facts. The Court excludes

proposed facts in Plaintiff’s statement of facts (Dkt. 46-3) that duplicate

those in Defendant’s statement of facts (Dkt. 42-7).

     Defendant also broadly objects to Plaintiff’s response to its

statement of facts because it fails to comply with this Court’s Standing

Order.   (Dkt. 54 at 2.)    Defendant is correct.      The Standing Order

provides: “In addition to following the form instructions set out in Local

Rule 56.1B, a party responding to a statement of material facts shall copy

into its response document the numbered statement to which it is

responding and provide its response to that statement immediately

following.”   (Dkt. 4 ¶ r(2).)3   Plaintiff did not copy into its response


3 On April 16, 2021, the Court entered a revised Standing Order. (Dkt.
56.) That is the relevant Standing Order moving forward. But at the
time briefing for Defendant’s motion for summary judgment occurred, the
Standing Order entered as Document 4 governed. Nonetheless, the
paragraph at issue is the same in both.

                                      4
document the numbered statement to which she was responding. (See

Dkt. 46-2.) But Defendant, too, violated the Court’s Standing Order. The

Standing Order also provides: “A party that chooses to reply to a response

shall copy into its reply document its original numbered statement of

material fact and the opposing party’s response, then provide its reply to

that statement immediately following.” (Dkt. 4 ¶ r(2).) In its reply to

Plaintiff’s response to its statement of facts, Defendant did not copy into

its reply document its original numbered statement of material fact and

Plaintiff’s response. (See Dkt. 54.) The Court admonishes both parties

for violating the Standing Order. The rules are pretty clear and should

be followed.

     B.    Facts

     On June 2, 2019, Plaintiff was scanning merchandise from her cart

at a self-check-out (“SCO”) register at one of Defendant’s stores in

Atlanta, Georgia. (Dkts. 42-7 ¶¶ 2, 7; 46-2 ¶¶ 2, 7.) Defendant’s Asset

Protection Associate Charles Smith was watching Plaintiff scan

merchandise on closed-circuit television (“CCTV”) monitors in the Asset

Protection Office (“AP office”) and saw her under-ringing the




                                    5
merchandise. (Dkts. 42-1 ¶ 3; 42-7 ¶ 8.)4 One of Defendant’s employees

cancelled Plaintiff’s transaction and directed her to the customer service

desk. (Dkts. 42-1 ¶ 3; 42-5 at 56:18–22; 42-7 ¶ 8.)5 After checking out at

the customer service desk, Plaintiff walked towards the exit. (Dkts. 42-

7 ¶ 9; 46-2 ¶ 9.)     Plaintiff stopped at the exit door where one of

Defendant’s customer service representatives, Cynthia Cohen, was

checking purchase receipts. (Dkts. 42-3 ¶ 2; 42-7 ¶ 10; 46-2 ¶ 10.) Ms.

Cohen asked to see Plaintiff’s receipt. (Dkt. 42-3 ¶ 2.) Plaintiff testified


4 In response to Defendant’s statement of facts, Plaintiff contends “[t]here
is no evidence of Charles Smith observing Plaintiff scanning
merchandise” and “[t]here also was no evidence of Charles Smith
observing Plaintiff under-ringing merchandise.” (Dkt. 46-2 ¶ 8.) That is
not true. In his declaration, Mr. Smith explained that he observed on the
CCTV system a female shopper (later identified to be Plaintiff) who was
scanning some—but not all—of the merchandise she had in a shopping
cart at a SCO register. (Dkt. 42-1 ¶ 3.) Mr. Smith said this is “a common
shoplifting practice referred to as ‘under-ringing’ or sometimes
‘skip-scanning.’” (Id.) The rest of Plaintiff’s response does not respond
to Defendant’s proposed fact.
5 As Defendant points out (Dkt. 42-7 at 3 n.1), there is a conflict in the

evidence about who sent Plaintiff to the customer service desk. In his
declaration, Mr. Smith said he contacted a customer service manager in
the SCO area and asked that individual to cancel Plaintiff’s transaction
and direct her to the customer service desk. (Dkt. 42-1 ¶ 3.) But in
Plaintiff’s deposition, she testified that Mr. Smith himself directed her to
the customer service desk. (Dkt. 42-5 at 56:18–22.) This conflict is
immaterial to any issue on summary judgment. In any event, both
parties agree one of Defendant’s employees directed Plaintiff to the
customer service desk.

                                     6
she found nothing offensive, wrongful, or unusual about Ms. Cohen doing

that. (Dkts. 42-5 at 159:14–160:3; 42-7 ¶ 12; 46-2 ¶ 12.) Ms. Cohen,

however, testified by declaration that Plaintiff was very nasty, angry,

loud, and used a lot of profanity. (Dkt. 42-3 ¶ 3.) Video evidence shows

Plaintiff gave Ms. Cohen a piece of white paper.6          (See Video 7 at

12:05:43.)

     Mr. Smith testified by declaration that he was in the AP office,

which is near the exit door, when he heard “a very loud voice complaining

and using profanities to Ms. Cohen” so he “walked to the exit door where

[he] found [Plaintiff] cursing and protesting at Ms. Cohen” as a result of

her request to see Plaintiff’s receipt. (Dkt. 42-1 ¶ 4; see also Dkts. 42-7 ¶

14; 46-2 ¶ 14.)    Defendant’s Asset Protection Associate in training

Maurya Rodriguez—who the parties sometimes refer to as the “lady in




6 The parties dispute whether that piece of white paper was her receipt
or the SCO register slip for the canceled SCO transaction. During her
deposition, Plaintiff said it was the receipt. (Dkt. 42-5 at 160:4–15.) Ms.
Cohen testified by declaration that Plaintiff “refused to show [her] a
purchase receipt as proof of purchase of her merchandise” and instead
“showed [her] a paper which was not a purchase receipt.” (Dkt. 42-3 ¶ 3.)
And Mr. Smith testified by declaration that Plaintiff “had shown Ms.
Cohen a copy of a SCO register slip for the canceled transaction from the
SCO register, but refused to show her receipt.” (Dkt. 42-1 ¶ 5.) This
dispute is immaterial.

                                     7
the green shirt” or the “girl in green”—followed Mr. Smith out of the AP

office to the exit door. (Video 4 at 12:06:03.) Mr. Smith asked Plaintiff

for her receipt. (Dkt. 42-1 ¶ 5; see also Dkts. 42-7 ¶ 14; 46-2 ¶ 14.)

Plaintiff offered to let him go through the items in her shopping cart but

did not give him the receipt. (Dkts. 42-5 at 59:9–15, 67:15–21; 42-7 ¶ 19;

46-2 ¶ 19.)7 Plaintiff accused Mr. Smith—but none of Defendant’s other

employees—of racial discrimination and racial profiling. (Dkts. 42-1 ¶ 5;

42-5 at 163:9–164:2; 42-7 ¶¶ 17, 20; 46-2 ¶¶ 17, 20.)




7      The Court deems Defendant’s fact that Plaintiff did not give Mr.
Smith her receipt admitted for three reasons. First, Plaintiff did not
properly refute the fact. (See Dkts. 42-7 ¶ 19; 46-2 ¶ 19.) Second, video
evidence shows Plaintiff holding a piece of paper while she interacts with
Mr. Smith, but does not show her give that paper to Mr. Smith before the
police arrive. (Video 7 at 12:06:05–12:08:40.) Third, Plaintiff admitted
during her deposition that she did not give Mr. Smith her receipt. (See,
e.g., Dkt. 42-5 at 67:15–68:1.)
       The Court acknowledges Plaintiff sometimes now contends she
gave her receipt to Mr. Smith. (Dkt. 46-2 ¶¶ 11, 14.) The Court will not
consider this. Her citations to the record do not support her contention
that she showed her receipt to Mr. Smith; they establish only that she
showed something to Ms. Cohen, perhaps the CSO slip from her cancelled
transaction. (Dkt. 46-2 ¶¶ 11, 14 (citing Video 2 at 12:05:45; Dkt. 42-5 at
131:21–132:6).)

                                    8
      Plaintiff exited the store, found a police officer outside, and asked

for help. (Dkts. 42-5 at 68:5–69:19; 42-7 ¶ 21; 46-2 ¶ 21.)8 Plaintiff

testified that, when she was exiting the store, Mr. Smith “put[] his hand

out, at which point it inadvertently touche[d her] because that’s how

gravity works.” (Dkts. 42-5 at 66:14–18; 42-7 ¶ 15; 46-2 ¶ 15.) She

further explained: “When I’m progressing forward and you’re going in the

opposite direction, your hand is going to touch me. . . . I just didn’t take

offense to it because I thought he was just being, you know, an asshole.”

(Dkts. 42-5 at 66:18–23; 42-7 ¶ 15; 46-2 ¶ 15.) Plaintiff returned to the

vestibule of the store with the police officer. (Dkts. 42-5 at 69:23–70:12;

42-7 ¶ 21; 46-2 ¶ 21.) Plaintiff followed the police officer into the AP office

to look at the surveillance video. (Dkts. 42-7 ¶ 23; 46-2 ¶ 23.) No one

prohibited Plaintiff from leaving the AP office in any way. (Dkts. 42-2 ¶




8 Plaintiff emphasizes she “only went to the police officer because the
officer was already told to come by Defendant’s employees.” (Dkt. 46-2
¶ 21.) That is immaterial. It does not matter who summoned the police
officer first. What does matter, however, is that Plaintiff left the store
and summoned the police officer to the scene. And that fact is not in
dispute: Mr. Smith testified by declaration that Plaintiff left the store
stating she was getting a police officer (Dkt. 42-1 ¶ 7), and Plaintiff
testified she exited the store, saw the police officer, and “absolutely”
asked the police officer to assist with the incident (Dkt. 42-5 at 68:5–
69:19, 112:20–23). (See also Dkts. 42-7 ¶¶ 21–22; 46-2 ¶¶ 21–22.)

                                      9
6; 42-7 ¶ 24; 46-2 ¶ 24.)9 After watching the video, Plaintiff left the AP

office and videorecorded Mr. Smith with her cell phone while in the

vestibule. (Dkts. 42-5 at 150:17–21; 42-7 ¶¶ 23, 25; 46-2 ¶¶ 23, 25.)

Plaintiff claims Mr. Smith pushed her as she was leaving. (Dkts. 42-5 at

74:16–76:15, 103:18–25, 140:24–141:6; 42-7 ¶ 26; 46-2 ¶ 26.) Plaintiff

eventually exited the store with the shopping cart, put her items in her

car, and returned to the store to return the shopping cart. (Dkts. 42-7 ¶

28; 46-2 ¶ 28.) When Plaintiff returned to the store, she went to the

customer service desk to get information about how to make a complaint.

(Dkts. 42-7 ¶ 31; 46-2 ¶ 31.) Plaintiff then left. (Dkts. 42-7 ¶ 32; 46-2 ¶

32.) She called Defendant’s corporate number to complain when she got

home. (Dkts. 42-7 ¶ 31; 46-2 ¶ 31.)

     Defendant’s Asset Protection Associate Cassandra Grandison

observed the encounter and noted Plaintiff “was loudly complaining,

using profanity, and accusing [Mr.] Smith of various racially motivated

wrongdoing such as racially profiling her and violating her legal rights




9Plaintiff contends she was only allowed to leave the AP office after the
police officer investigated the matter and found no wrongdoing. (Dkt.
46-2 ¶ 24.) Plaintiff does not provide a record citation for this assertion,
so the Court will not consider it. LR 56.1(B)(2)(a)(2).

                                    10
based on race.” (Dkt. 42-2 ¶¶ 2–3; see also Dkts. 42-7 ¶ 18; 46-2 ¶ 18.)

Ms. Grandison concluded Plaintiff “was angry because [Ms.] Cohen and

[Mr.] Smith had asked to see her purchase receipts to confirm that she

had paid for all the merchandise in her shopping cart.” (Dkt. 42-2 ¶ 3;

see also Dkts. 42-7 ¶ 18; 46-2 ¶ 18.) Plaintiff admitted she used profanity

and became angry and irate. (Dkt. 42-5 at 161:7–163:8; see also Dkts. 42-

7 ¶ 17; 46-2 ¶ 17.)

     None of Defendant’s employees used any profanity or abusive, rude

language toward Plaintiff or in her presence. (Dkts. 42-7 ¶ 37; 46-2 ¶

37.)10 Mr. Smith said he did not detain Plaintiff, accuse her of shoplifting,

or initiate any further investigation of the incident. (Dkts. 42-1 ¶ 5; 42-7

¶ 14; 46-2 ¶ 14.) Plaintiff testified Mr. Smith accused her of shoplifting

African American hair products.       (Dkt. 42-5 at 80:14–18, 106:10–23,

107:6–10.) Ms. Grandison testified by declaration that Plaintiff was




10In her response to Defendant’s statement of facts, Plaintiff says Mr.
“Smith did use profanity, abusive, and rude language toward Plaintiff.”
(Dkt. 46-2 ¶ 37.) As support, Plaintiff cites to part of her deposition
testimony. (Id. (citing Dkt. 42-5 at 107:1–13).) That part of her testimony
does not support her assertion. (See Dkt. 42-5 at 107:1–13.) The Court
thus deems admitted Defendant’s fact that none of Defendant’s
employees—including Mr. Smith—used profanity or abusive, rude
language toward Plaintiff or in her presence. See LR 56.1(B)(2)(a)(2).

                                     11
never detained by any of Defendant’s employees. (Dkts. 42-2 ¶ 9; 42-7 ¶

34; 46-2 ¶ 34.)11

II.   Standard of Review

      Federal Rule of Civil Procedure 56 provides that a court “shall grant

summary judgment if the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter

of law.” Fed. R. Civ. P. 56(a). A factual dispute is genuine if the evidence

would allow a reasonable jury to find for the nonmoving party. Anderson,

477 U.S. at 248. And a fact is material if it is “a legal element of the claim

under the applicable substantive law which might affect the outcome of

the case.” Allen v. Tyson Foods, Inc., 121 F.3d 642, 646 (11th Cir. 1997).


11Specifically, she said:
      In our work as Asset Protection Associates, I and [Mr.] Smith
      sometimes detain shoplifters and prosecute them in
      accordance to Walmart policies. We know what it is to detain
      a shoplifter until police officers arrive and get involved.
      Throughout the entire encounter with [Plaintiff], [Plaintiff]
      was never detained by [Mr.] Smith, me[,] or any other
      Walmart associate. We never told her she could not leave. We
      never restrained her. [Plaintiff] chose to remain in the
      vestibule and involve the police officer. [Plaintiff] chose to
      enter the AP Office. [Plaintiff] chose to remain in the
      vestibule after leaving the AP Office and on the sidewalk
      outside the [s]tore to castigate, criticize[,] and accuse [Mr.]
      Smith of racially based misconduct.
(Dkt. 42-2 ¶ 9.)

                                     12
     The party moving for summary judgment bears the initial burden

of showing the court, by reference to materials in the record, that there

is no genuine dispute as to any material fact.      Hickson Corp. v. N.

Crossarm Co., 357 F.3d 1256, 1260 (11th Cir. 2004) (citing Celotex Corp.

v. Catrett, 477 U.S. 317, 323 (1986)). A moving party meets this burden

by “‘showing’—that is, pointing out to the district court—that there is an

absence of evidence to support the nonmoving party’s case.” Celotex, 477

U.S. at 325. The movant, however, need not negate the other party’s

claim. Id. at 323. In determining whether the moving party has met this

burden, the court must view the evidence and make all reasonable factual

inferences in the light most favorable to the nonmoving party. Johnson

v. Clifton, 74 F.3d 1087, 1090 (11th Cir. 1996) (citing Augusta Iron &

Steel Works, Inc. v. Emps. Ins. of Wausau, 835 F.2d 855, 856 (11th Cir.

1988) (per curiam)).

     Once the moving party has adequately supported its motion, the

nonmoving party then has the burden of showing summary judgment is

improper by coming forward with specific facts showing a genuine

dispute. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574,

586–87 (1986). Ultimately, there is no genuine dispute for trial when the



                                   13
record as a whole could not lead a rational trier of fact to find for the

nonmoving party. Id. at 587. But “the mere existence of some alleged

factual dispute between the parties will not defeat an otherwise properly

supported motion for summary judgment; the requirement is that there

be no genuine issue of material fact.” Anderson, 477 U.S. at 247–48. The

court, however, resolves all reasonable doubts about the facts in favor of

the non-movant. Fitzpatrick v. City of Atlanta, 2 F.3d 1112, 1115 (11th

Cir. 1993).

III. Discussion

     Plaintiff brings seven claims: false imprisonment, assault, battery,

tortious misconduct, slander, intentional infliction of emotional distress,

and race discrimination in violation of 42 U.S.C. § 1981. (Dkt. 1-1 at 4–

21.) Defendant moves for summary judgment on all claims. (Dkts. 42;

42-6.)

     A.       False Imprisonment

     Plaintiff    alleges   Defendant—specifically   Mr.   Smith—falsely

imprisoned her. (Dkts. 1-1 at 8–10; 42-4 at 6; 42-5 at 102:19–22.) On

summary judgment, Defendant addresses two encounters between

Plaintiff and Mr. Smith—one when they were at the exit door before the



                                    14
police officer was summoned and the other when they were in the

vestibule after watching the surveillance video in the AP office. (Dkt. 42-

6 at 9–10.) Plaintiff only addresses the former. (Dkt. 46 at 3–5.) By

failing to address Defendant’s arguments on the latter, Plaintiff

effectively abandoned any claim or argument that Mr. Smith detained

her when they were in the vestibule after watching the surveillance video

in the AP office. See, e.g., Resol. Tr. Corp. v. Dunmar Corp., 43 F.3d 587,

599 (11th Cir. 1995) (“There is no burden upon the district court to distill

every potential argument that could be made based upon the materials

before it on summary judgment.”).        The Court, therefore, will only

address the former encounter.

     Georgia law defines false imprisonment as “the unlawful detention

of the person of another, for any length of time, whereby such person is

deprived of his [or her] personal liberty.”     O.C.G.A. § 51-7-20.    The

essential elements of false imprisonment are (1) a detention (2) that is

unlawful. Smith v. Wal-Mart Stores E., LP, 765 S.E.2d 518, 521 (Ga. Ct.

App. 2014) (citing Fields v. Kroger Co., 414 S.E.2d 703, 704 (Ga. Ct. App.

1992)).   Defendant argues it is entitled to summary judgment on

Plaintiff’s false imprisonment claim because neither element is met—



                                    15
that is, Plaintiff was not detained and even if she was, the detention was

both lawful and privileged. (Dkt. 42-6 at 8–14.)

              1.   Detention

     The Court of Appeals of Georgia summarized the detention element

as follows:

     A detention need not consist of physical restraint, but may
     arise out of words, acts, gestures, or the like, which induce a
     reasonable apprehension that force will be used if [the]
     plaintiff does not submit; and it is sufficient if they operate
     upon the will of the person threatened, and result in a
     reasonable fear of personal difficulty or personal injuries. It
     is essential, however, that the restraint be against the
     plaintiff’s will; and if he agrees of his own free choice to
     surrender his freedom of motion, as by remaining in a room
     or accompanying the defendant voluntarily, to clear himself
     of suspicion or to accommodate the desires of another, rather
     than yielding to the constraint of a threat, then there is no
     imprisonment. A person need not make an effort to escape or
     to resist until an application of open force results, thereby
     risking possible physical injury, before he can recover;
     however, an actual detention must have occurred whether
     caused by force or fear.

Mitchell v. Lowe’s Home Ctrs., Inc., 506 S.E.2d 381, 383–84 (Ga. Ct. App.

1998) (internal citations omitted).

     The Court thoroughly reviewed the video evidence of the encounter.

To the extent the video is unambiguous and uncontroverted, the Court

views the facts in the light depicted by the video recording. See Mathis



                                      16
v. Adams, 577 F. App’x 966, 968 (11th Cir. 2014) (per curiam). To the

extent the video can be interpreted to support Plaintiff’s allegations, the

Court draws all reasonable inferences in her favor as the nonmoving

party. See Blackston v. Shook & Fletcher Insulation Co., 764 F.2d 1480,

1482 (11th Cir. 1985). “[B]ut an inference based on speculation and

conjecture is not reasonable.” Id. (citing Daniels v. Twin Oaks Nursing

Home, 692 F.2d 1321, 1326 (11th Cir. 1982)).

     Video 7 provides the best view. At 12:05:43 p.m., Plaintiff gave Ms.

Cohen a little white piece of paper. (Video 7 at 12:05:43.) The video is

too far away to tell what the paper was, and, as explained above, the

parties dispute whether it was a receipt or the SCO register slip for the

canceled SCO transaction.      (See supra note 6.)    In any event, that

disagreement is immaterial as to whether a detention occurred. Next,

the video shows Ms. Cohen looked at the piece of paper while talking with

Plaintiff. (Video 7 at 12:05:44–58.) Ms. Cohen then gave the piece of

paper back to Plaintiff. (Id. at 12:05:59.) A few seconds later, Plaintiff

grabbed her shopping cart and started wheeling it toward the exit with

Ms. Cohen’s help. (Id. at 12:06:01–03.) Plaintiff emphasizes at summary

judgment that Ms. Cohen allowed her to exit. (See, e.g., Dkts. 46 at 3–4;



                                    17
46-1 ¶ 17.)    The video does not have sound, but it is reasonable to

conclude—as Plaintiff argues—that Ms. Cohen allowed her to leave the

store, after all the video shows Ms. Cohen helping Plaintiff move her

shopping cart toward the exit.

      Mr. Smith (and Ms. Rodriguez) then walked toward Plaintiff and

Ms. Cohen. (Video 7 at 12:06:03.) As they approached, Plaintiff stopped

walking. (Id.) At 12:06:05, Mr. Smith joined Plaintiff and Ms. Cohen at

the exit door. (Id. at 12:06:05.) For roughly the next minute, Mr. Smith,

Plaintiff, and Ms. Cohen talked to each other. (Id. at 12:06:05–12:07:15.)

Ms. Rodriguez stood nearby. Mr. Smith then pointed toward the exit,

and Ms. Rodriguez walked out of the store (and the camera’s view). (Id.

at 12:07:16–22.) She left her cart and all the merchandise. Mr. Smith,

Plaintiff, and Ms. Cohen continued talking. (Id. at 12:07:22–35.)

      Plaintiff argues the video shows Mr. Smith blocked her exit by

standing in front of her shopping cart. (Id. at 4.) It does. (Video 7 at

12:06:05–12:07:15.) At times, he even had his hand on the front of her

shopping cart (see, e.g., id. at 12:07:00–15) and pulled it closer to him (see,

e.g., id. at 12:07:18–22). A reasonable jury could conclude his actions

resulted in a reasonable fear on the part of Plaintiff that she was not free



                                      18
to leave the store without experiencing personal difficulties. See Fields,

414 S.E.2d at 704–05 (“[I]t is sufficient if they operate upon the will of

the person threatened[] and result in a reasonable fear of personal

difficulty or personal injuries.” (citation omitted)). Because the video can

be interpreted to support Plaintiff’s allegation, the Court draws all

reasonable inferences in her favor as the nonmoving party.              See

Blackston, 764 F.2d at 1482. This is enough to raise a genuine dispute of

material fact as to whether Plaintiff was detained by Mr. Smith at this

particular moment.

     The video also shows Mr. Smith looking through the bags in

Plaintiff’s shopping cart. (Video 7 at 12:07:36–12:08:06.) Plaintiff claims:

“[Y]ou can see [Mr. Smith] pick up merchandise looking for something to

accuse me.” (Dkt. 46 at 4 (citing 46-1 ¶ 17).) While the video shows Mr.

Smith looking at her merchandise, it sheds no light on whether he was

looking for something upon which to level an accusation against Plaintiff.

To say he was “looking for something to accuse” her of is pure speculation

and conjecture. See Prosper v. Martin, No. 17-20323, 2019 WL 2734041,

at *8 (S.D. Fla. July 1, 2019) (explaining that many of the plaintiff’s

assertions are based “solely on her speculative interpretation of a video”



                                    19
which “provid[e] ‘little value on summary judgment’”), aff’d, 989 F.3d

1242 (11th Cir. 2021). The undisputed evidence shows Plaintiff allowed

Mr. Smith to go through the items in her shopping cart. (Dkts. 42-5 at

59:9–12, 67:15–18; 42-7 ¶ 19; 46-2 ¶ 19.) By doing so, she chose to

surrender her freedom to exit the store. Mitchell, 506 S.E.2d at 384 (“[I]f

he agrees of his own free choice to surrender his freedom of motion, as by

remaining in a room . . . to clear himself of suspicion or to accommodate

the desires of another . . . then there is no imprisonment.”).

     From 12:08:06 to 12:08:33 p.m., the video shows Ms. Cohen

standing to the side of the exit door, Mr. Smith pacing around,12 and

Plaintiff recording on her cell phone. (Video 7 at 12:08:06–12:08:33.)

After that, Plaintiff walked past Mr. Smith and Ms. Cohen and exited the

store, ending the encounter.      (Id. at 12:08:34–12:08:40.)      Defendant

argues   “[t]he   fact   that   Plaintiff   freely   walked      outside   the

[s]tore . . . compels the conclusion that she was not ‘detained.’” (Dkt. 42-6

at 9–10.) The Court agrees that the undisputed evidence shows there

was no detention when she exited the store to get the police officer. But




12For a few seconds, Mr. Smith exited the view of the camera. (Video 7
at 12:08:22–28.)

                                     20
Georgia law is very clear that even a brief detention is sufficient. See

O.C.G.A. § 51-7-20 (defining false imprisonment as “the unlawful

detention of the person of another, for any length of time, whereby such

person is deprived of his personal liberty” (emphasis added)). So the fact

that she was free to exit eventually would not preclude a jury from

finding a prior detention.

     The Court finds a genuine dispute of material fact as to whether

Plaintiff was detained by Mr. Smith from 12:06:03 to 12:07:35 p.m. There

is no genuine dispute of material fact, however, as to whether Plaintiff

was detained by Mr. Smith during the rest of the encounter, and

Defendant is entitled to summary judgment on Plaintiff’s false

imprisonment claim for the rest of the encounter.

           2.    Unlawfulness of the Detention

     The other essential element of false imprisonment is that the

detention must be unlawful.      Id.    The Court will only address the

unlawfulness element for the period when there is a genuine dispute of

material fact as to detention—that is, between 12:06:03 and 12:07:35

p.m. Defendant argues that, assuming there was a detention, it was not

unlawful because it was a lawful warrantless arrest. (Dkt. 42-6 at 11.)



                                   21
“The defense of a warrantless arrest in a false imprisonment case must

show that the arrest was made on probable cause and pursuant to the

appropriate exigent circumstances.”13     Mitchell, 506 S.E.2d at 384

(alteration adopted) (quoting Arbee, 463 S.E.2d at 926).

     The undisputed evidence shows the existence of both probable

cause and exigent circumstances. Probable cause is lacking “where a

reasonable [person] is satisfied that ‘the accuser had no ground for

proceeding but his desire to injure the accused.’” Id. (quoting O.C.G.A.

§ 51-7-43). “What facts and circumstances amount to probable cause is a

pure question of law.” Brown v. Winn-Dixie Atlanta, Inc., 389 S.E.2d 530,

532 (Ga. Ct. App. 1989) (quoting K Mart Corp. v. Griffin, 375 S.E.2d 257,

258 (Ga. Ct. App. 1988)). “Thus, although ‘lack of probable cause shall

be a question for the jury, under the direction of the court,’ O.C.G.A.


13In other words,
      [t]he existence of probable cause standing alone is not a
      complete defense in a false imprisonment case because, even
      if probable cause to believe a crime has been committed exists,
      a warrantless arrest would still be illegal unless it was
      accomplished pursuant to one of the “exigent circumstances”
      applicable to law enforcement officers enumerated in OCGA
      § 17-4-20(a) or applicable to private persons as set forth in
      OCGA § 17-4-60.
Arbee v. Collins, 463 S.E.2d 922, 926 (Ga Ct. App. 1995) (citing Haile v.
Pittman, 389 S.E.2d 564, 565 (Ga. Ct. App. 1989)).

                                   22
§ 51-7-43, this is not without qualification. If the material facts are

essentially undisputed, whether or not probable cause existed is for the

court to determine.” See Griffin, 375 S.E.2d at 258 (alteration adopted).

The record shows Mr. Smith was motivated by a desire to protect store

property. Mr. Smith observed on the CCTV system Plaintiff at a SCO

register scanning some—but not all—of the merchandise she had in her

shopping cart. (See Dkts. 42-1 ¶ 3; 42-7 ¶ 8; see also supra note 4.) Mr.

Smith said this is “a common shoplifting practice referred to as ‘under-

ringing’ or sometimes ‘skip-scanning.’” (Dkt. 42-1 ¶ 3; see also supra note

4.) Mr. Smith testified by declaration that he left the AP office and joined

Ms. Cohen and Plaintiff at the exit door because he heard “a very loud

voice complaining and using profanities to Ms. Cohen.” (Dkt. 42-1 ¶ 4;

see also Dkts. 42-7 ¶ 14; 46-2 ¶ 14.) Once there, he “found [Plaintiff]

cursing and protesting at Ms. Cohen” because of her request to see

Plaintiff’s receipt. (Dkt. 42-1 ¶ 4; see also Dkts. 42-7 ¶ 14; 46-2 ¶ 14.) Mr.

Smith then asked to see Plaintiff’s receipt (Dkts. 42-1 ¶ 5; 42-7 ¶ 14; 46-




                                     23
2 ¶ 14), and Plaintiff refused to show it (Dkts. 42-5 at 59:9–15, 67:15–21;

42-7 ¶ 19; 46-2 ¶ 19).14

     The Court acknowledges that Plaintiff has accused Mr. Smith of

racially profiling her. See Profiling, Black’s Law Dictionary (11th ed.

2019) (defining racial profiling as the “practice of using race . . . as a

salient basis for suspicion of criminal activity”). Plaintiff argues that any

desire to protect store property was a pretext for discrimination. (Dkt.

46 at 5.) The only evidence Plaintiff has to support this allegation is her

own conclusory statements in her affidavit and deposition. (See Dkts.

42-5 at 115:6–116:2; 46-1 ¶¶ 9, 23.) They are not sufficient, as the object

of Rule 56 “is not to replace conclusory allegations of the complaint or

answer with conclusory allegations of an affidavit.” See Lujan v. Nat’l

Wildlife Fed’n, 497 U.S. 871, 888 (1990). The conclusory statements in

her deposition testimony are also insufficient, as the Eleventh Circuit

“has consistently held that conclusory allegations without specific




14It is disputed whether Plaintiff showed her receipt to Ms. Cohen. (See
supra note 6.) But it is undisputed that she refused to show her receipt
to Mr. Smith. (See supra note 7.)


                                     24
supporting facts have no probative value.” See Evers v. Gen. Motors

Corp., 770 F.2d 984, 986 (11th Cir. 1985).

      Apart from Plaintiff’s self-serving, conclusory statements, there is

simply no evidence that Mr. Smith used race as the basis for initiating

an investigation and detention—if one occurred—of Plaintiff. Without

more, her conclusory statements amount only to a scintilla of evidence

supporting her argument, which is insufficient to avoid summary

judgment. See Anderson, 477 U.S. at 252 (“The mere existence of a

scintilla of evidence in support of the plaintiff’s position will be

insufficient . . . .”); see also id. at 249 (“[T]he plaintiff could not rest on his

allegations of a conspiracy to get to a jury without ‘any significant

probative evidence tending to support the complaint.’” (quoting First

Nat’l Bank of Ariz. v. Cities Serv. Co., 391 U.S. 253, 290 (1968))); Raney

v. Vinson Guard Serv., Inc., 120 F.3d 1192, 1198 (11th Cir. 1997)

(“Summary      judgment      cannot    be    avoided . . . based    on   hunches

unsupported with significant probative evidence.”).

      Because any detention of Plaintiff was effected by private persons,

the exigent circumstances outlined in O.C.G.A. § 17-4-60 apply. That

statute provides that a private person may detain “an offender if the



                                        25
offense is committed in his presence or within his immediate knowledge.”

O.C.G.A. § 17-4-60. “The term ‘within his immediate knowledge’ enables

a private citizen to use any of his senses to obtain knowledge that an

offense is being committed.” Merneigh v. State, 531 S.E.2d 152, 156 (Ga.

Ct. App. 2000). The alleged shoplifting was committed partially in Mr.

Smith’s presence and partially within Mr. Smith’s immediate knowledge.

Earlier, Mr. Smith observed on the CCTV system Plaintiff at a SCO

register scanning some—but not all—of the merchandise she had in a

shopping cart. (Dkts. 42-1 ¶ 3; 42-7 ¶ 8; see also supra note 4.) And later,

Mr. Smith heard the exchange between Ms. Cohen and Plaintiff from the

AP office and joined both of them at the exit door, where he was then in

the presence of Plaintiff, including during the relevant period (i.e.,

12:06:03 to 12:07:35 p.m.). (Dkt. 42-1 ¶ 4; see also Dkts. 42-7 ¶ 14; 46-2

¶ 14.)

     Defendant’s detention of Plaintiff, if any, was therefore lawful, and

Defendant is entitled to summary judgment on Plaintiff’s false

imprisonment claim.




                                    26
     B.      Assault and Battery

     Plaintiff alleges Defendant’s actions constituted an assault and

battery. (Dkt. 1-1 at 10–13.) Although these two causes of action are

similar and often pled together, they are distinct torts. See 8 Stuart M.

Speiser, et al., American Law of Torts § 26:1 (2021) (“Although commonly

pleaded as ‘assault and battery,’ . . . assault and battery are two distinct

causes of action.”); see also Equal Emp. Opportunity Comm’n v. Nuñez,

Inc., No. 1:09-CV-2661, 2011 WL 13168394, at *20 (N.D. Ga. Feb. 28,

2011) (noting that some Georgia cases appear to conflate the torts of

assault and battery), adopted by 2011 WL 13175436 (N.D. Ga. Mar. 14,

2011). “Under Georgia law, ‘an assault occurs when all the apparent

circumstances, reasonably viewed, are such as to lead a person

reasonably to apprehend a violent injury from the unlawful act of

another.’”   Nuñez, 2011 WL 13168394, at *20 (alterations adopted)

(quoting Everett v. Goodloe, 602 S.E.2d 284, 291 (Ga. Ct. App. 2004)).

“[A]n actual touching is not a necessary element of the tort of assault.”

Wallace v. Stringer, 553 S.E.2d 166, 169 (Ga. Ct. App. 2001). Battery, on

the other hand, is generally defined as “any unlawful touching.” Metro.

Atlanta Rapid Transit Auth. v. Mosley, 634 S.E.2d 466, 468 (Ga. Ct. App.



                                    27
2006).   “[A]n ‘unlawful’ touching is one which is ‘offensive,’ and an

‘offensive’ touching is one which proceeds from anger, rudeness, or lust.”

Id. The test is what would be offensive to an ordinary person. Id.

      Defendant did not set forth a legal standard or present any

argument or evidence on Plaintiff’s assault claim in its initial brief. (Dkt.

42-6 at 14–16.) The only time Defendant mentioned the word “assault”

was in one of its headings: “Plaintiff’s Count II should be dismissed

because there is not a genuine issue of fact to support the claim of assault

and battery.”    (Id. at 14.)   Although Defendant addressed Plaintiff’s

assault claim in its reply, that is too late. (Dkt. 52 at 6–8.) The Court

refuses to consider arguments first raised in a reply. See, e.g., Conn.

State Dental Ass’n v. Anthem Health Plans, Inc., 591 F.3d 1337, 1351 n.11

(11th Cir. 2009) (treating argument as waived where it was raised for the

first time in a reply brief); United States v. Coy, 19 F.3d 629, 632 n.7 (11th

Cir. 1994) (per curiam) (“Arguments raised for the first time in a reply

brief are not properly before a reviewing court.”); Atkinson v. Moe’s Sw.

Grill, No. 1:05-CV-3325, 2008 WL 11333556, at *6 n.4 (N.D. Ga. Dec. 12,

2008) (denying defendants’ motion for summary judgment on the issue of

joint and several liability because the defendants raised the argument for



                                     28
the first time in their reply brief). Defendant is not entitled to summary

judgment on Plaintiff’s assault claim.

      Defendant, however, is entitled to summary judgment on Plaintiff’s

battery claim. That claim stems from Mr. Smith allegedly touching her

twice. (Dkt. 42-5 at 103:18–104:4.) The first alleged touching is not seen

on any of the videos. Plaintiff, however, testified about it. She explained

that, when she was exiting the store before the police officer was involved,

Mr. Smith “put[] his hand out, at which point it inadvertently touche[d

her] because that’s how gravity works.” (Id. at 66:16–18.) She testified

that: “When I’m progressing forward and you’re going in the opposite

direction, your hand is going to touch me. . . . I just didn’t take offense to

it because I thought he was just being, you know, an asshole.” (Id. at

66:18–23.) Accepting Plaintiff has raised an issue of material fact as to

whether this touching occurred, it is undisputed the touching was not

offensive. She admits that. Defendant is thus entitled to summary

judgment on Plaintiff’s battery claim based on the first alleged touch. See

Lawson v. Bloodsworth, 722 S.E.2d 358, 359 (Ga. Ct. App. 2012) (“A cause

of action for battery will lie for any unlawful touching, . . . which is

offensive.”).



                                     29
     As to the second touch, Plaintiff testified that, when she was in the

vestibule exiting the store after watching the surveillance video, Mr.

Smith pushed her out of the way. (Dkt. 42-5 at 75:20–24, 140:24–142:4.)

Plaintiff described this touch as intentional. (Id. at 78:6–10.) Defendant

argues that if this alleged touch occurred, it was incidental to Plaintiff

pushing past Mr. Smith while leaving the vestibule with Mr. Smith’s

back to Plaintiff as she continued to record him with her cellphone. (Dkt.

42-6 at 15.)   The Court agrees.    Video evidence shows exactly that.

“[W]hen uncontroverted video evidence is available, the court . . . view[s]

the facts in the light depicted by the video recording.” Mathis, 577 F.

App’x at 968; cf. Scott v. Harris, 550 U.S. 372, 380–81 (2007) (“When

opposing parties tell two different stories, one of which is blatantly

contradicted by the record, so that no reasonable jury could believe it, a

court should not adopt that version of the facts for purposes of ruling on

a motion for summary judgment. . . . Respondent’s version of events is so

utterly discredited by the record that no reasonable jury could have

believed him. The Court of Appeals should not have relied on such visible

fiction; it should have viewed the facts in the light depicted by the

videotape.”). The video shows Mr. Smith reaching for the shopping cart



                                    30
and beginning to look through one of the bags. (Video 6 at 12:17:26–27.)

Plaintiff then pushed Mr. Smith’s arm off the shopping cart and brushed

past him toward the exit door. (Id. at 12:17:27–29.) Mr. Smith backed

away from the shopping cart out of the camera’s view, and Plaintiff stood

at the end of her shopping cart recording Mr. Smith with Ms. Rodriguez

and the police officer in between them. (Id.) Plaintiff walked backwards

toward the exit door while pulling her shopping cart and recording on her

cellphone. (Id. at 12:17:29–34.) The video evidence wholly contradicts

Plaintiff’s version regarding this part of the encounter. Mr. Smith did

not push her out of the way. Indeed, if anyone pushed anyone, it was

Plaintiff pushing Mr. Smith. Defendant is entitled to summary judgment

on Plaintiff’s battery claim arising from this alleged touch.

     C.    Tortious Misconduct

     Plaintiff asserts a claim of tortious misconduct against Defendant.

(Dkt. 1-1 at 13–14.) Under Georgia law, tortious misconduct is based

upon the principle that one who owns a mercantile establishment and

sells goods owes a duty to a customer, lawfully in the store by an implied

invitation for the purpose of transacting business, to protect the customer

against the use of any unprovoked and unjustifiable opprobrious,



                                    31
insulting, or abusive words by a clerk employed by him or her to deal with

customers, which tend to humiliate, mortify, and wound the feelings of

the customer. Wolter v. Wal-Mart Stores, Inc., 559 S.E.2d 483, 485 (Ga.

Ct. App. 2002) (citing Davis v. Rich’s Dep’t Stores, Inc., 545 S.E.2d 661,

664 (Ga. Ct. App. 2001)). A claim for tortious misconduct may arise when

a customer who is on the premises to transact business becomes subjected

to abusive, opprobrious, insulting, or slanderous language by an

employee of the store. Id. (citing Carter v. Willowrun Condo. Ass’n, 345

S.E.2d 924, 926 (Ga. Ct. App. 1986)). “This theory of liability rests not

upon slander ‘but on the theory that a business inviter owes a public duty

to protect its invitees from abusive language and conduct.’” Id. (quoting

Swift v. S.S. Kresge Co., 284 S.E.2d 74, 75 (Ga. Ct. App. 1981)).

     Plaintiff only alleges Mr. Smith engaged in tortious misconduct

against her. (Dkt. 46 at 10–11.) Defendant argues there is insufficient

evidence to create a genuine issue of material fact as to this claim. (Dkt.

42-6 at 16.) Correct. As explained above, the Court deemed admitted

Defendant’s fact that none of its employees used any profanity or abusive,

rude language toward or in the presence of Plaintiff during the




                                    32
encounter. (See supra note 10.) Accordingly, Defendant is entitled to

summary judgment on Plaintiff’s tortious misconduct claim.

      Even if this fact was not deemed admitted, however, the Court

would still find that summary judgment is appropriate for two reasons:

(1) there is no evidence that Mr. Smith used opprobrious, insulting, and

abusive words towards Plaintiff and (2) the undisputed evidence shows

that any opprobrious, insulting, or abusive words were not “unprovoked”

or “unjustifiable.”   When asked about her tortious misconduct claim

during her deposition, Plaintiff said: “Charles follow[ed] me out of the

store, raising his voice, swearing, all that kind of stuff, trying to, like, egg

on the fight[.] I felt like that was completely just unbecoming of someone

who is supposed to be at work.” (Dkt. 42-5 at 104:5–105:9.) Plaintiff has

not identified any specific language from Mr. Smith other than her

testimony that she “think[s] it was something along the lines of, I will

slap the shit out of you,” to which she later added “or whatever the fuck

he said.” (Id. at 114:12–20, 149:9–11.) She does not know what he said.

Her testimony is pure speculation, and the Eleventh Circuit has

repeatedly held that speculation cannot defeat summary judgment. See,

e.g., Brown v. Publix Super Mkts., Inc., 626 F. App’x 793, 797 (11th Cir.



                                      33
2015) (“[B]ut she provided no evidence to support this claim.       Such

speculation,   unsupported   by   evidence,   cannot   defeat   summary

judgment.”); Cordoba v. Dillard’s, Inc., 419 F.3d 1169, 1181 (11th Cir.

2005) (“Speculation does not create a genuine issue of fact; instead, it

creates a false issue, the demolition of which is a primary goal of

summary judgment.”).

     Mr. Smith and Ms. Grandison both testified by declaration that

none of Defendant’s employees used any profanity or abusive language

towards Plaintiff throughout the entire incident. (Dkts. 42-1 ¶¶ 16, 22;

42-2 ¶ 12.) Given this evidence and Plaintiff’s speculative testimony

about what, if anything, Mr. Smith said to her, the Court finds there is

no genuine dispute of material fact. See, e.g., Adams v. Carlisle, 630

S.E.2d 529, 540 (Ga. Ct. App. 2006) (affirming the trial court’s grant of

summary judgment on a tortious misconduct claim where there was a

complete lack of evidence as to what comments were made to the

plaintiff). It is also undisputed that Plaintiff was loud, profane, and

angry during the incident. (Dkts. 42-1 ¶¶ 4–5, 7, 9–10, 18–19, 22; 42-2

¶¶ 3, 7–8; 42-3 ¶ 3; 42-5 at 161:7–8, 162:19–163:8.) As a result, any such




                                   34
words by Mr. Smith were not “unprovoked” or “unjustifiable” as required

by Georgia’s tortious misconduct law.15 Wolter, 559 S.E.2d at 485.

     D.    Slander

     Plaintiff asserts a “defamation/slander” claim against Defendant.

(Dkt. 1-1 at 15–16.) Under Georgia law, a claim for defamation (whether

slander or libel), requires “(1) a false and defamatory statement

concerning the plaintiff; (2) an unprivileged communication to a third

party; (3) fault by the defendant amounting at least to negligence; and

(4) special harm or the actionability of the statement irrespective of

special harm.” Murray v. Cmty. Health Sys. Pro. Corp., 811 S.E.2d 531,

539 (Ga. Ct. App. 2018) (citation omitted). The statement at issue is Mr.

Smith accusing Plaintiff of stealing. (Dkts. 42-5 at 106:7–23; 42-7 ¶ 38;

46-2 ¶ 38.) There is a factual dispute as to whether Mr. Smith did that.

(Dkt. 42-6 at 19.) Defendant asks the Court to assume for purposes of its

motion that the statement was, in fact, spoken by Mr. Smith. (Id. at 20.)




15 Plaintiff contends Defendant is “attempt[ing] to shift the racist,
abusive, insulting[,] and unprovoked conduct of their employee[] onto”
Plaintiff by focusing on the fact that Plaintiff cursed. (Dkt. 46 at 10.)
That is not true. The law requires that the opprobrious, insulting, or
abusive words be “unprovoked” and “unjustifiable,” Wolter, 559 S.E.2d at
485, which requires looking at the behavior of the plaintiff.

                                   35
For purposes of this motion, the Court thus assumes Mr. Smith said

Plaintiff was trying to shoplift items from the store.

     Plaintiff claims Mr. Smith said the statement in the presence of

three categories of individuals: Defendant’s employees, the police officer,

and customers. (Dkt. 42-5 at 106:7–108:25.) With the first category,

there was no publication.        To recover for slander, publication is

indispensable. See Walter v. Davidson, 104 S.E.2d 113, 115 (Ga. 1958).

“Generally, publication is accomplished by communication of the slander

to anyone other than the person slandered.”         Boyd v. Disabled Am.

Veterans, 826 S.E.2d 181, 184 (Ga. Ct. App. 2019) (quoting Terrell v.

Holmes, 487 S.E.2d 6, 8 (Ga. Ct. App. 1997)). But an exception to the

broad definition of publication exists:

     [W]hen the communication is intracorporate, or between
     members of unincorporated groups or associations, and is
     heard by one who, because of his/her duty or authority has
     reason to receive the information, there is no publication of
     the allegedly slanderous material, and without publication,
     there is no cause of action for slander.

Id. (alteration adopted) (quoting Terrell, 487 S.E.2d at 8); see also Scouten

v. Amerisave Mortg. Corp., 656 S.E.2d 820, 822 (Ga. 2008) (“As

subsequent cases have made clear, not all intracorporate statements

come within the exception, only those statements received by one who


                                     36
because of his duty or authority has reason to receive the information.”).

Other than Mr. Smith, the only employees of Defendant who were

involved in the incident with Plaintiff were Ms. Cohen, Ms. Grandison,

and Ms. Rodriguez.      (See, e.g., Dkt. 42-2 ¶ 13.)    All three of these

employees had reason to receive information about an alleged

shoplifting,16 so the intracorporate exception applies, and there is no

publication of the alleged slanderous statement to any of Defendant’s

employees. Insofar as Mr. Smith said the statement to other employees

of Defendant, the Court grants summary judgment to Defendant on

Plaintiff’s slander claim.

     With the police officer, there was no publication either. Plaintiff

summoned the police officer inside the store to assist with the incident.

(See supra note 8; see also Dkt. 42-5 at 68:5–69:19, 112:20–23.) While

doing so, Plaintiff told the police officer, “[W]e have a situation inside of




16 As the customer service representative working at the exit door
checking receipts, Ms. Cohen had reason to receive information about an
alleged shoplifting. (Dkt. 42-3 ¶ 2.) As an asset protection associate, Ms.
Grandison had reason to receive information about an alleged
shoplifting. (Dkt. 42-2 ¶ 2.) As an asset protection associate in training,
Ms. Rodriguez had reason to receive information about an alleged
shoplifting. (Id. ¶ 3.) Plaintiff does not allege any other employees heard
the alleged slander.

                                     37
Wal-Mart. . . . This man is trying to accuse me of stealing when I have

my $100 receipt right here.” (Dkt. 42-5 at 68:14–17.) In Georgia, where

the person slandered repeats the statement to others, the publication of

the statement by the person slandered will not support a slander action

against the originator of the statement. See, e.g., Merritt v. Brantley, 936

F. Supp. 988, 993 (S.D. Ga. 1996) (applying Georgia law and explaining

that self-publication “obviously neutralizes” any showing of publication);

Sigmon v. Womack, 279 S.E.2d 254, 257 (Ga. Ct. App. 1981) (explaining

that, where the plaintiff herself informed a prospective employer of the

alleged slander, it did not constitute publication by the defendant

because plaintiff “libeled herself by her own voluntary action”). The

Court, therefore, finds there is no publication because Plaintiff

self-published the allegedly slanderous remark to the police officer.17


17The statement to the police officer is likely privileged as well. Once the
police officer was in the store, Plaintiff explained what happened and
then Mr. Smith did the same. (Dkt. 42-5 at 70:15–71:11.) Plaintiff claims
Mr. Smith told the police officer that she stole. (Id. at 107:2–9.) Georgia
law has consistently held that
      statements made in good faith pursuant to investigation by
      police . . . are made in the performance of a public duty and
      are privileged. OCGA § 51-5-7(1). If such were not the case[,]
      these officers would find it virtually impossible to ferret out
      the facts and prosecute those who have violated the criminal


                                    38
Insofar as Mr. Smith said the statement to the police officer, the Court

grants summary judgment to Defendant.

     The third category (other customers) is a closer call.       Plaintiff

cannot identify any customer who heard the allegedly slanderous

remark. (Dkts. 42-5 at 107:20–23; 42-7 ¶ 38; 46-2 ¶ 38.) Defendant

argues Plaintiff’s testimony that other customers heard the statement is

speculative and insufficient to raise an issue of material fact as to

publication. (Dkt. 42-6 at 20.) The Court disagrees. In Sevcech v. Ingles

Markets, Inc., 474 S.E.2d 4 (Ga. Ct. App. 1996), the Georgia Court of

Appeals addressed the issue of store customers potentially overhearing

slanderous statements. In that case, the plaintiff alleged that when he

was speaking with Ingles employees in the store office they accused him,




      laws. It is difficult at best, but the law does not put roadblocks
      before those who may have information and prevent the
      communication of it to the officers. Indeed, it is made the duty
      of one having such information to report it to those in
      authority.
Adams, 630 S.E.2d at 539 (quoting Fly v. Kroger Co., 432 S.E.2d 664, 666
(Ga. Ct. App. 1993)). Assuming Mr. Smith told the police officer Plaintiff
had shoplifted, that statement was made in good faith pursuant to an
investigation by the officer. The Court, however, does not base its
decision on this analysis because generally “questions of privilege are for
the jury to decide.” Murray, 811 S.E.2d at 539 (citing Cohen v. Hartlage,
348 S.E.2d 331, 333 (Ga. Ct. App. 1986)).

                                    39
“in a loud voice, of having stolen a butane lighter and that all of the

patrons at the front of the store could and did hear the accusations.” Id.

at 7 (alterations adopted). The trial court granted Ingles’ motion for

summary judgment upon finding “no evidence that a third party heard

the alleged slanderous statements.” Id. The appellate court reversed,

ruling that a jury question remained as to whether any of the customers

heard the statement:

     The record shows that an Ingles’ cashier was standing nearby
     at the time the statements were made. The cashier stated
     that she heard the Ingles’ managers “arguing with [the
     plaintiff] that he had stolen something . . . .” The evidence
     further showed that there was moderate to heavy traffic in
     the store at the time, that you could hear the commotion in
     the office from the cash registers, and that some of the
     customers standing at the registers could have observed the
     incident.

     Although there is no evidence of record that anyone other
     than the cashier heard the statement, viewing the facts and
     reasonable inferences from those facts in a light most
     favorable to [the plaintiff], we conclude that the trial court
     erred in granting summary judgment on this count.

Id. The court held: “Where there is evidence that allegedly slanderous

statements are spoken audibly, and loud enough to be heard, a jury issue

is created as to whether the statements were heard.” Id. (citing Walter,

104 S.E.2d at 116).



                                   40
     The facts here are the same. Plaintiff testified that other customers

heard Mr. Smith say Plaintiff stole. (Dkt. 42-5 at 107:6–19.) Although

she was unable to identify any of these people (id. at 107:20–23), she said

she knew they heard the statement because they gave her looks (id. at

108:22–109:12). Video evidence shows other customers looking at the

encounter between Plaintiff and Mr. Smith.         (See, e.g., Video 6 at

12:17:18, 12:17:23, 12:17:30, 12:17:43, 12:17:54–12:18:04.)     The video

does not shed any light on why these other customers were looking in

their direction, but because the video can be interpreted to support

Plaintiff’s allegations, the Court draws all reasonable inferences in her

favor as the nonmoving party. See Blackston, 764 F.2d at 1482. Plaintiff

also testified that Mr. Smith “was talking very loud[ly]” and “the

vestibule has an echo.” (Dkt. 42-5 at 109:2–8.) The Court finds this is

enough to create a jury issue as to publication to other customers.

     Overall, Defendant is entitled to summary judgment on Plaintiff’s

slander claim regarding Defendant’s employees or the police officer.

Defendant, however, is not entitled to summary judgment on Plaintiff’s

slander claim regarding other customers.




                                    41
     E.    Intentional Infliction of Emotional Distress

     Plaintiff asserts a claim for intentional infliction of emotional

distress. (Dkt. 1-1 at 16.) A cause of action for intentional infliction of

emotional distress has four elements: (1) intentional or reckless conduct;

(2) that is extreme and outrageous; (3) a causal connection between the

wrongful conduct and the emotional distress; and (4) severe emotional

distress. Cottrell v. Smith, 788 S.E.2d 772, 780 (Ga. 2016).

     [L]iability for this tort has been found only where the conduct
     has been so outrageous in character, and so extreme in degree,
     as to go beyond all possible bounds of decency, and to be
     regarded as atrocious, and utterly intolerable in a civilized
     community. Generally, the case is one in which the recitation
     of the facts to an average member of the community would
     arouse his resentment against the actor, and lead him [or her]
     to exclaim, “Outrageous!”

Renton v. Watson, 739 S.E.2d 19, 26 (Ga. Ct. App. 2013). “Conduct that

can be characterized as merely vulgar, tasteless, rude, or insulting will

not support a claim for intentional infliction of emotional distress.”

Howerton v. Harbin Clinic, LLC, 776 S.E.2d 288, 300 (Ga. Ct. App. 2015)

(citing Troncalli v. Jones, 514 S.E.2d 478, 483 (Ga. Ct. App. 1999)).

“[I]nsults, threats, indignities, annoyances, petty oppressions, or other

vicissitudes of daily living” are not sufficient. Ashman v. Marshall’s of

MA, Inc., 535 S.E.2d 265, 267 (Ga. Ct. App. 2000). Indeed, the conduct


                                    42
“must go beyond all reasonable bounds of decency.” Id. Whether certain

conduct rises to the requisite level of extreme and outrageous to support

a claim for intentional infliction of emotional distress is a question of law.

Cottrell, 788 S.E.2d at 780 (citing Blockum v. Fieldale Farms Corp., 573

S.E.2d 36, 39 (Ga. 2002)).

     The complaint generally alleges “[t]he words and conduct” of

Defendant caused her “public and private humiliation and severe

emotional distress.”    (Dkt. 1-1 at 16.)    Plaintiff specified during her

deposition that her intentional infliction of emotional distress claim is

based on Mr. Smith (1) touching her twice, (2) saying she stole African

American hair products, (3) rummaging through the items in her

shopping cart after the police officer said no crime had been committed,

and (4) saying, “something along the lines of I will slap the shit out of

you.” (Dkt. 42-5 at 114:4–115:5; see also Dkts. 42-7 ¶ 39; 46-2 ¶ 39.) The

Court will address each of these.

     Mr. Smith’s alleged conduct in touching twice Plaintiff does not rise

to the requisite level of extreme and outrageous as a matter of law. As

to the first allege touch, Plaintiff admitted it was “inadvertent[] . . .

because that’s how gravity works” and she “just didn’t take offense to it.”



                                     43
(Dkt. 42-5 at 66:14–23.) Because the undisputed evidence shows the first

touch was inadvertent and unoffensive, there is no evidence from which

a jury could conclude it was intentional, reckless, extreme, or outrageous.

As to the second touch, the undisputed video evidence shows it resulted

from Plaintiff’s actions, not Mr. Smith’s actions. So this second touch

cannot be the basis of an intentional infliction of emotional distress claim

against Defendant.

     Regarding Mr. Smith saying Plaintiff stole African American hair

products, the Court again assumes he said that statement for purposes

of this motion. Summary judgment is still appropriate for two reasons.

First, insofar as the statement was directed to third parties (e.g., the

police officer or other customers), Georgia law provides that even the

most extreme and outrageous conduct will not warrant a recovery for the

infliction of emotional distress if the conduct was not directed toward the

plaintiff. Kramer v. Kroger Co., 534 S.E.2d 446, 451–52 (Ga. Ct. App.

2000) (“[E]ven malicious, wilful [sic] or wanton conduct will not warrant

a recovery for the infliction of emotional distress if the conduct was not

directed toward the plaintiff.” (citation omitted)). “Defamatory remarks

made to others or to the public in general are classic examples of conduct



                                    44
that, though harmful to the plaintiff, was directed toward the hearer of

the statements, not to the plaintiff, and thus is not actionable as

intentional infliction of emotional distress.” Id. at 452 (citing Lively v.

McDaniel, 522 S.E.2d 711, 713 (Ga. Ct. App. 1999)). Second, insofar as

the statement was directed to Plaintiff, the Court finds it was not

extreme and outrageous enough. See, e.g., Edmundson v. City of Atlanta,

No. 1:16-CV-04639, 2017 WL 4456892, at *7 (N.D. Ga. June 21, 2017)

(finding the accusation that the plaintiff stole money “not so extreme as

to be considered indecent, nor [wa]s it utterly intolerable”).

     Mr. Smith’s decision to go through the items in Plaintiff’s shopping

cart does not rise to the level of “beyond all possible bounds of

decency, . . . atrocious, and utterly intolerable in a civilized community.”

Blue View Corp. v. Bell, 679 S.E.2d 739, 741 (Ga. Ct. App. 2009) (quoting

Frank v. Fleet Fin., Inc. of Ga., 518 S.E.2d 717, 720 (Ga. Ct. App. 1999)).

Plaintiff even admitted she offered to let him go through the cart (Dkt.

42-5 at 59:9–12, 67:15–18), so it appears she did not think him doing so

was extreme or outrageous at the time.

     Plaintiff’s last basis for her claim is Mr. Smith saying, “something

along the lines of I will slap the shit out of you.” Assuming he said that,



                                    45
the Court finds it does not rise to the requisite level of extreme and

outrageous. See, e.g., Baldwin v. Blue Cross/Blue Shield of Ala., 480 F.3d

1287, 1309 (11th Cir. 2007) (finding the supervisor’s alleged conduct,

which included repeated use of profanity and various incidents of sexual

harassment, was not outrageous enough to constitute intentional

infliction of emotional distress under Alabama law).18       Defendant is

entitled to summary judgment on Plaintiff’s intentional infliction of

emotional distress claim.

     F.    42 U.S.C. § 1981

     Plaintiff alleges Defendant racially discriminated against her in

violation of 42 U.S.C. § 1981. (Dkt. 1-1 at 18–20.) Specifically, Plaintiff

contends Mr. Smith discriminated against Plaintiff based on race

because he said she stole African American hair products, instead of

saying she stole any of the other items in her shopping cart. (Dkts. 42-5

at 115:6–116:2; 42-7 ¶ 40; 46-2 ¶ 40.) Section 1981 “protects the equal

right of all persons within the jurisdiction of the United States to make


18The Court recognizes that Alabama law does not control here. But
Alabama and Georgia law on intentional infliction of emotional distress
are very similar. See id. at 1308–09 (explaining that Alabama law
requires a plaintiff to show the defendant’s conduct was so outrageous
that it cannot be tolerated in a civilized society).

                                    46
and enforce contracts without respect to race.” Domino’s Pizza, Inc. v.

McDonald, 546 U.S. 470, 474 (2006) (internal quotation marks omitted)

(quoting 42 U.S.C. § 1981(a)). The statute defines “make and enforce

contracts” to “include[] the making, performance, modification, and

termination of contracts, and the enjoyment of all benefits, privileges,

terms, and conditions of the contractual relationship.”          42 U.S.C.

§ 1981(b). The Supreme Court held § 1981 “offers relief when racial

discrimination blocks the creation of a contractual relationship, . . . so

long as the plaintiff has or would have rights under the . . . proposed

contractual relationship.”    McDonald, 546 U.S. at 476.        “A plaintiff

asserting a § 1981 claim ultimately must prove that the defendant failed

to perform a contractual obligation as a result of intentional

discrimination on the basis of race.” Slocumb v. Waffle House, Inc., 365

F. Supp. 2d 1332, 1337 (N.D. Ga. 2005) (citing Gen. Bldg. Contractors

Ass’n v. Pennsylvania, 458 U.S. 375, 391 (1982)); cf. Jackson v. Waffle

House, Inc., 413 F. Supp. 2d 1338, 1355 (N.D. Ga. 2006) (“[A] § 1981 claim

requires a showing of (1) failure to perform a contractual obligation which

(2) was a result of an intention to discriminate racially.”).




                                     47
     Defendant argues there is no evidence Plaintiff was not permitted

to contract for the purchase of any merchandise by Defendant.19 (Dkt.

42-6 at 23.) The Court agrees. “Section 1981 does not provide a general

cause of action for all racial harassment that occurs during the

contracting process.” Kinnon v. Arcoub, Gopman & Assocs., Inc., 490 F.3d

886, 892 (11th Cir. 2007); see also id. (“[T]here must have been

interference with a contract beyond the mere expectation of being treated

without discrimination while shopping.” (quoting Hampton v. Dillard

Dep’t Stores, Inc., 247 F.3d 1091, 1118 (10th Cir. 2001))). “Rather, ‘in the

retail context, the plaintiff must demonstrate the loss of an actual

contract interest.’” Id. (alteration adopted) (quoting Arguello v. Conoco,

Inc., 330 F.3d 355, 358 (5th Cir. 2003)). Here, Plaintiff’s § 1981 claim

fails because she successfully completed the transaction. Indeed, she

selected her merchandise and left with it.20 Lopez v. Target Corp., 676

F.3d 1230, 1234 (11th Cir. 2012) (finding the plaintiff cannot state a




19 Plaintiff did not respond to this particular argument raised by
Defendant. (See Dkt. 46 at 13–17.)
20 When Plaintiff exited the store for the second time, she left with the

shopping cart, put the items in her car, and then returned to the store to
return the shopping cart. (Dkts. 42-7 ¶ 28; 46-2 ¶ 28; see also Dkt. 42-5
at 77:15–18.)

                                    48
§ 1981 claim because he was able to complete his transaction at the

Target store and buy his desired goods); Kinnon, 490 F.3d at 892

(emphasizing that the plaintiff had not introduced evidence showing that

she “was actually denied the ability either to make, perform, enforce,

modify, or terminate a contract” on account of the defendant’s conduct);

Arguello, 330 F.3d at 359 (concluding the claim of one of the plaintiffs

must fail because she successfully completed the transaction and thus

cannot establish interference with an actual contract interest).

Defendant is thus entitled to summary judgment on Plaintiff’s § 1981

claim. See Kinnon, 490 F.3d at 894 (affirming the district court’s entry

of summary judgment because the plaintiff had not created a genuine

issue of material fact as to each element of a cause of action under § 1981).

IV.   Conclusion

      The Court GRANTS IN (LARGE) PART and DENIES IN

(SMALL) PART Defendant’s amended motion for summary judgment.

(Dkt. 42.)    Summary judgment is granted as to Plaintiff’s false

imprisonment, battery, tortious misconduct, slander as to Defendant’s

employees and the police officer, intentional infliction of emotional

distress, and 42 U.S.C. § 1981 claims. Summary judgment is not granted



                                     49
as to Plaintiff’s assault claim and slander claim regarding other

customers.

     The Court ORDERS this case to mediation. The parties may retain

the mediator to mediate this case. The expense of a retained mediator

must be paid by the parties. The parties, alternately, may request that

the Court appoint a magistrate judge to conduct the mediation. The

parties are not required to pay for mediation by a magistrate judge. The

parties shall advise the Court of their mediation preference on or before

July 16, 2021. If they elect to retain their own mediator, the parties shall

identify the mediator on or before July 30, 2021. The parties must have

present at the mediation a person with authority to settle this litigation.

The parties shall, within five days after the mediation, notify the Court

in writing whether mediation led to a settlement of this action.

     The Court STAYS this case pending mediation.               The Court

DIRECTS the Clerk to ADMINISTRATIVELY CLOSE this case

during the period of stay.

     SO ORDERED this 29th day of June, 2021.




                                    50
